After Remand from the Alabama Supreme Court

PER CURIAM.
This court, on October 27, 2003, affirmed the trial court’s judgment, without an opinion. In the matter of Anonymous, — So.2d - (Ala.Civ.App.2003) (table). The Alabama Supreme Court has reversed this court’s judgment and has remanded the case. Ex parte Anonymous, 889 So.2d 518 (Ala.2003). In compliance with the supreme court’s opinion, the judgment of the trial court is reversed, and the case is remanded for the trial court to “detail sufficiently the basis for appropriate findings and immediately to conduct such further proceedings, to include taking additional testimony or admitting further evidence, that may be nec*525essary in order to do so.” The trial court should, by 5:00 p.m. on Thursday, November 13, 2003, submit its findings to the Alabama Supreme Court.
REVERSED AND REMANDED.
All the Judges concur.